In the Gited States Court of Federal Claims

 

No. 19-1836C
(Filed: January 14, 2020)
NOT FOR PUBLICATION
)
KEVIN OTHELL LAFERNEY, }
)
Plaintiff, Pro Se Complaint; Sua Sponte Dismissal
y ) for Lack of Subject Matter Jurisdiction;
, ) RCFC 12(h)(3).
THE UNITED STATES, )
)
Defendant. )
)

 

OPINION
CAMPBELL-SMITH, Judge.

On December 2, 2019, plaintiff filed a complaint with this court without payment
of the court’s filing fee. See ECF No. 1. On December 5, 2019, the court issued an order
directing plaintiff to either pay the court’s $400.00 filing fee or submit an application to
proceed in forma pauperis (IFP), along with a trust fund account statement, and Prisoner
Authorization Form. See ECF No. 5. On December 23, 2019, plaintiff filed a motion to
proceed IFP, attaching his trust fund account statement. See ECF No. 8. On this same
day, plaintiff filed a status report in which he states that he was unable to produce the
Prisoner Authorization Form. See ECF No. 7. Plaintiff's motion to proceed in forma
pauperis is DENIED and because the court lacks jurisdiction to hear this case, the court
must DISMISS plaintiff's complaint, pursuant to Rule 12(h)@G) of the Rules of the
United States Court of Federal Claims (RCFC), See RCFC 12(h)(3) (“If the court
determines at any time that it lacks subject matter jurisdiction, the court must dismiss the
action.”’).

I. Background

In his complaint, plaintiff alleges that he is “incarcerated and illegally detained in
the Texas Department of Criminally Justice.” Id. at 1.1 After explaining his lack of

 

I Plaintiff's complaint is made against “Steve Mnuchin, Secretary of Treasury and Dean

Fowler, Judge, Upshur County 115th District Court, Texas.”

 
access to legal research, plaintiff states as follows:

To ensure that I, the Surety, now Subrogee, am not longer considered an
enemy under Trading With the Enemy Act (TWEA), and to honor the pledge
of KEVIN OTHELL LAFERNEY to the public trust, I did grant, convey,
and release the reversionary in the bonded birth certificate of the plaintiff to
or for the account of the United States as a pledge to the Social Security
account created for KEVIN OTHELL LAFERNEY Pursuant to subdivision
of TITLE 50 APPENDIX 5b 12 USC 95a(2) with intent and purpose for a
fullacquittance and discharge for all purposes of the grantor/surety/subrogee;
and that said conveyance was done in good faith without recourse to the
grantor relying on said subdivision during the administration of the
conveyance, SEE EXHIBIT A.

Id, at 2.2 Exhibit A to plaintiff’s complaint is a document titled “Bill of Lading,” which
includes a list of documents demanded by plaintiff from “Steve Mnuchin, Secretary of
Treasury.” ECF No. 1-1 at 1. Plaintiff goes on to reference one constitutional provision
and a number of other statutes, including: (1) the “Fourteenth Amendment to the United
States Constitution;” (2) 38 Stat. 265 (possibly a reference to 12 U.S.C. § 392, titled
“Depositaries of Government funds as confined to banks in Federal reserve system;
member banks as depositaries”); (3) the Social Security Act; (4) “Art. 1 sec B, clause

10” (uncertain reference); (5) the “Lieber code” (possibly a reference to a document
“adopted by President Lincoln after the Civil War,” to “provide guidance to the Union
army in distinguishing state-sanctioned militia from private armies,” see United States v.
Hamidullin, 114 F. Supp. 3d 365, 374 (E.D. Va. 2015)); (6) 31 U.S.C. § 3173 (uncertain
reference); 40 Stat. 415 (possibly a reference to the Trading with the Enemy Act of 1917,
see 2006 WL 3843101); and 15 U.S.C. § 1 (titled “Trusts, etc., in restraint of trade illegal;
penalty”). See id, at 3-4.

Plaintiff also alleges that he is party to a contract with the “115th District Court,
Upshur County, Texas” that— he claims---“the 115th District Court is prevented from
impairing.” Id. at 3. Plaintiff then seems to allege that he has transferred responsibility
for the obligations of that contract to the United States:

Having assigned reversionary interest to the United States Treasury pursuant
to 12 USC 95a(2) the beneficiary in this instant action is now the United
States, and all debts, specifically the debt represented by the above Court
case (14309) is now an obligation of the United States pursuant to 18 USC
8.

 

2 The court notes that two of the statutes to which plaintiff cites do not exist. Title 50,
“War and National Defense,” has no section titled “Appendix 5b.” Also, 12 U.S.C, § 95a is
titled “Omitted,” and has no content.

 
Id? The relief sought by plaintiff appears to be related to this alleged contract. The
section titled “Remedy Requested” states, in its entirety:

1) Pursuant to the above mentioned United States Law and the Contract
I have with the United States Treasury, I request a court order sent to
Secretary of Treasury, Steve Mnuchin, to enforce the discharge of the debt
on Cause No. 14309 IN The 115th District Court of Upshur County, Texas
and order the Judge of said court to deliver my property, the defendant, for
release immediately as applicable, as | am holder in due course of the
certificate of title to said goods. Or,

2) Appoint an Attorney on the grounds the Surety has no way to properly
represent himself as ong as he is denied access to court by the State of Texas.

Id. at 4-5.

I. Legal Standards

The court acknowledges that plaintiff is proceeding pro se, and is “not expected to
frame issues with the precision of a common law pleading.” Roche v. U.S. Postal Serv.,
828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs are entitled to a liberal
construction of their pleadings. See Haines v. Kerner, 404 U.S. 519, 520 (1972)
(requiring that allegations contained in a pro se complaint be held to “less stringent
standards than formal pleadings drafted by lawyers”). Accordingly, the court has
thoroughly examined the complaint to discern all of plaintiffs’ claims and legal
arguments.

This court is one of limited jurisdiction. Specifically, the Tucker Act grants the
court the authority to consider, “any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491 (a)(1) (2012).

“A court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt.” Arctic Comer, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir.
1988) (citation omitted). If, at any point, the court finds that it lacks jurisdiction over a
particular case, that case must be dismissed. See RCFC 12(h)(3).

 

3 In referring to 18 U.S.C. § 8, titled “Obligation or other security of the United States
defined,” plaintiff cites a definitional section rather than a substantive one.

 
IH. Analysis
A. Jurisdiction

As noted above, plaintiffs complaint references a number of statutes and at least
one part of the United States Constitution. See generally ECF No. 1. Because He makes
no substantive argument or coherent allegations with regard to most of them, the court
does not address each one here. Instead, the court has endeavored to identify the
gravamen of plaintiff's complaint, and evaluate the same in light of the court’s grant of
subject matter jurisdiction.

The narrative of the complaint is somewhat difficult to follow, but the central
claims appear to be based on a disagreement related to a contract or agreement with a
state court in Upshur County, Texas, or an official thereof. See id. at 3, 4-5. The
complaint, in fact, is made against “Steve Mnuchin, Secretary of Treasury and Dean
Fowler, Judge, Upshur County 115th District Court, Texas.” See ECF No, 1 at 1, This
court is only empowered to consider contract claims involving contracts “with the United
States” 28 U.S.C. § 1491(a)(1), and therefore, cannot rule on a contract dispute involving
an agreement with a state entity or an individual. See also United States v. Sherwood,
312 U.S. 584, 588 (1941) (noting that the only proper defendant in this court is the
United States) (citations omitted). Plaintiff states that he has “assigned reversionary
interest to the United States Treasury pursuant to 12 USC 95a(2),” which may indicate he
is under the impression that he can direct his state court claims to the United States in this
way. The court, however, is unaware of the procedure to which he refers, and notes that
12 U.S.C. § 95a has no content and is titled “Omitted.”

In addition, to the extent that plaintiff means to argue that this court should review
an action taken in connection with a state court proceeding, this court is likewise without
the authority to do so. See, e.g., Potter v. United States, 108 Fed. Cl. 544, 548 (2013)
(“This Court, like all lower federal courts, lacks authority to review a state court’s
judgments, nor does it have the authority to remedy injuries that are caused by a state
court’s order.”). For these reasons, the court lacks subject matter jurisdiction to consider
the merits of plaintiff’s complaint, and must dismiss the same pursuant to RCFC
12(h)(3).

B. Motion to Proceed IFP

When plaintiff filed his complaint, he failed to pay the filing fee. As a result, the
court directed him to either pay the fee or file a motion for leave to proceed IFP. See
ECF No. 5. Specifically, the court stated:

Plaintiff submitted the instant complaint without either the required fees or a
complete IFP application and Prisoner Authorization Form. Within thirty

 
(30) days of the date of this order, Plaintiff is ordered to either PAY the
$400.00 in required fees or SUBMIT the enclosed IFP application, trust
fund account statement, and Prisoner Authorization Form.

If plaintiff fails to comply with this order within thirty (30) days, this action
Rules of the United States Court of Federal Claims.
Id. at 2 (footnote omitted).

Plaintiff responded by filing a motion for leave to proceed IFP, but his application
to do so was incomplete because it did not include a prisoner authorization form giving
the court permission to deduct the filing fee from his prisoner trust account. See ECF No.
8. Plaintiff was cognizant of this deficiency, and filed a status report explaining that the
law librarian at the prison refused to include the form when mailing the other IFP
application materials. See ECF No. 7. The court cannot judge the veracity of this
statement, but in any case will not grant the motion for leave to proceed IFP without a
prisoner authorization form. For this reason, plaintiff's motion for leave to proceed IFP,
ECF No. 8, is denied.

Cc, Transfer

Because the court has concluded that it lacks jurisdiction in this case, it must
consider whether transfer to a court with jurisdiction is in the interests of justice:

[w]henever a civil action is filed in [this] court .. . and [this] court finds that
there is a want of jurisdiction, the court shall, if it is in the interest of justice,
transfer such action or appeal to any other such court... in which the action
or appeal could have been brought at the time it was filed or noticed...

28 U.S.C. § 1631 (2012). “Transfer is appropriate when three elements are met: (1) the
transferring court lacks subject matter jurisdiction; (2) the case could have been filed in

the court receiving the transfer; and (3) the transfer is in the interests of justice.” Brown
v. United States, 74 Fed. Cl. 546, 550 (2006) (citing 28 U.S.C. § 1631).”

The court has already determined that it lacks jurisdiction over plaintiffs claims.
The court, however, does not have enough information to determine that another court
would have jurisdiction as the complaint is simply too incoherent and seemingly
frivolous, to allow for such an analysis.

For these reasons, transfer is not in the interest of justice. If plaintiff believes he
has a viable claim that can be heard in another forum, he may pursue such a case
independently.

 
IV. Conclusion

For the foregoing reasons, the court does not have the authority to exercise subject
matter jurisdiction over the claims in plaintiff's complaint. Accordingly,

(1) Plaintiff's motion to proceed in forma pauperis, ECF No. 8, is DENTED;

(2) The clerk’s office is directed to ENTER final judgment DISMISSING
plaintiff's complaint, pursuant to RCFC 12(h)(3) without prejudice; and

(3) The clerk’s office is directed to REJECT any future filings received from
plaintiff not in accordance with this court’s rules.

IT IS SO ORDERED.

Runcia D uplen Suote
PATRICIA E. CAMPBELL-SMITH?
Judge